DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2019 was considered by the examiner.
Drawings
The drawing(s) is/are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “101d” is not included in Fig. 1. Examiner assumes that there is a typographical error on Fig. 1 which has replaced 101d with 101e, since “101e” does not appear to be a reference character in the specification.  “101d” first appears in the specification of the instant application, paragraph  0019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Inoue Katsuhiro (JP 6146960, of record) discloses a lens apparatus (Fig. 3) comprising:
a cam barrel (Fig. 3, 7) including a cam groove;
a guiding barrel (Fig. 3, 6, multiple 13) including a first rectilinear groove and a second rectilinear groove;
a first movable member (Fig. 3, 3) including a first cam follower (Fig. 3, 9) engaged with the cam groove and the first rectilinear groove, and configured to move forward and backward in an optical axis direction of the lens apparatus with rotation of the cam barrel;
a second movable member (Fig. 3, 32) including a second cam follower (Fig. 3, 11) engaged with the cam groove and the second rectilinear groove, and configured to move forward and backward in the optical axis direction with rotation of the cam barrel;
a contacting member provided on the first movable member (Fig. 3, 31); and 
Watanabe (US 2010/0302658) discloses 
a biasing member configured to bias the contacting member (Paragraph 0011),
Sugita Jun (JP 2013-003452, of record)  discloses
wherein the contacting member includes a first contacting portion that contacts the second movable member (Fig. 2, 50b), the second movable member includes a second contacting portion (Fig. 2, 50a) that contacts the first contacting portion, and
Neither Inoue Katsuhiro, Watanabe, nor Sugita Jun teach 
 “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”.
Additionally, the prior art of record does not remedy the deficiency of Inoue Katsuhiro, Watanabe, and Sugita Jun.
Regarding Claim 10, Nakada et al. (US 8,064,150) discloses an imaging apparatus comprising: a lens apparatus (Fig. 1, 10, Fig. 2, 10); and
a camera body (Fig. 1, 20) configured to hold an image sensor (Fig. 2, CCD sensor 183) configured to photoelectrically convert an optical image formed through the lens apparatus; 
Inoue Katsuhiro (JP 6146960, of record) discloses wherein said lens apparatus includes (Fig. 3): 
a cam barrel (Fig. 3, 7) including a cam groove;
a guiding barrel (Fig. 3, 6, multiple 13) including a first rectilinear groove and a second rectilinear groove;
a first movable member (Fig. 3, 3) including a first cam follower (Fig. 3, 9) engaged with the cam groove and the first rectilinear groove, and configured to move 
a second movable member (Fig. 3, 32) including a second cam follower (Fig. 3, 11) engaged with the cam groove and the second rectilinear groove, and configured to move forward and backward in the optical axis direction with rotation of the cam barrel;
a contacting member provided on the first movable member (Fig. 3, 31); and 
Watanabe (US 2010/0302658) discloses 
a biasing member configured to bias the contacting member (Paragraph 0011),
Sugita Jun (JP 2013-003452, of record)  discloses
wherein the contacting member includes a first contacting portion that contacts the second movable member (Fig. 2, 50b), the second movable member includes a second contacting portion (Fig. 2, 50a) that contacts the first contacting portion, and
Neither Nakada, Inoue Katsuhiro, Watanabe, nor Sugita Jun teach 
 “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”.
Additionally, the prior art of record does not remedy the deficiency of Nakada, Inoue Katsuhiro, Watanabe, and Sugita Jun.
Claims 1-10 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest an imaging apparatus comprising “at least one of the first contacting portion and the second contacting portion inclines to the optical axis direction”, along with other claim limitations.
Conclusion
This application is in condition for allowance except for the following formal matters: Applicant must address the objection to Fig. 1, as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uno et al. (US 2015/0192756), Uno (US 2017/0219794), Nomura et al. (US 6,721,111), Nomura et al. (US 2002/0135896), Nomura et al. (US 6,751,032), Nomura et al. (US 2003/0081328), Kawanabe et al. (US 7,016,121), Kawanabe et al. (US 2005/0105193), Iwasaki (US 7,852,578), Iwasaki (US 2010/0020412), and Asayama (US 2016/0124179) are cited to show similar imaging and lens apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872